Case: 20-10627     Document: 00515892897         Page: 1     Date Filed: 06/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                        June 9, 2021
                                  No. 20-10627
                                                                      Lyle W. Cayce
                                Summary Calendar                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ryder Shane Altman,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 1:19-CR-72-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Ryder Shane Altman pleaded guilty, pursuant to a plea agreement, to
   distribution of child pornography and was sentenced to 192 months of
   imprisonment, to be served consecutively to Altman’s anticipated probation
   revocation for a prior state court pornography conviction. He argues on


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10627      Document: 00515892897           Page: 2     Date Filed: 06/09/2021




                                     No. 20-10627


   appeal that his trial counsel rendered ineffective assistance by failing to object
   to the presentence report’s reference to application note 4(C) to U.S.S.G.
   § 5G1.3. He further contends that the district court abused its discretion in
   not granting his motion to continue his sentencing hearing so that he could
   obtain a mitigation expert.
          The record is not sufficiently developed to allow us to make a fair
   evaluation of Altman’s claim of ineffective assistance of counsel; we
   therefore decline to consider the claim without prejudice to collateral review.
   See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014). Altman’s appeal
   waiver, which the Government invokes, bars his challenge to the denial of his
   motion for a continuance. See United States v. Story, 439 F.3d 226, 231 (5th
   Cir. 2006); United States v. Bond, 414 F.3d 542, 544 (5th Cir. 2005).
   Accordingly, the judgment of the district court is AFFIRMED.




                                           2